DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi USPA_20170210882_A1.
1.	Regarding Claims 1-3, 6, 8, 10-12, 14, and 15, Sharifi discloses automotive parts and articles comprising lenses and/or light guides (paragraph 0090, Claims 17 and 18) (corresponds to claimed vehicle panel comprising a device/light/camera accommodating portion of instant Claim 10) that are known to be connected to bumpers (corresponds to instant Claim 11). Together this would correspond to the “integrated structure for a vehicle” of instant Claim 11 along with instant Claim 12. Sharifi further discloses that said automotive part/article can comprise a polycarbonate having a melt volume rate as low as 3 cc/10 min according to ASTM D1238 (Claims 1 and Claim 16) which would seemingly meet the claimed ISO standard of ISO1133 according to US 20170020712 (paragraph 0099). Said polycarbonate portion will correspond to Applicants’ claimed substrate. Furthermore, Sharifi discloses that said polycarbonate composition can comprise sulfonic acid ester stabilizers (paragraph 0071) (corresponds to instant Claim 3’s acid stabilizer). Additionally, Sharifi discloses a hard-coat on the outside over said polycarbonate (paragraph 0090) that can comprise silicone (paragraph 0091) as is being claimed in instant Claims 1, 3, 4, and 8. Also, Sharifi employs a molding or extrusion melt process for producing said polycarbonate object (paragraph 0005) at a temperature of 300C (paragraphs 0095, 0097), which discloses the limitations of instant Claims 14 and 15. Although the temperature does not fall exactly into the claimed range, it does come close and would appear to be a variable based on end-user specifications of the end-product. Applicants have not demonstrated how the instantly claimed temperature range results in unexpected properties. Also, Sharifi discloses said polycarbonate can have a light transmission of greater than 90% according to ASTM D1003 (paragraph 0088) as is being claimed in instant Claims 1, 3, and 4. Moreover, Sharifi discloses that the haze as measured under ASTM D 1044 is under 10% (paragraph 0091) as is being claimed in instant Claims 2 and 6. Finally, although Sharifi does not disclose the claimed dimensions of instant Claims 1, 3, and 4, it would be expected for these to vary based on end-user specifications of the end product. Applicants have not demonstrated how these dimensions are unobvious and result in unexpected and surprising properties. Lastly, although not all of these features are mentioned in a single, exemplified embodiment, of Sharifi, it would nevertheless been obvious to use the overall disclosures and suggestions through a desire of optimization as is known in the art.
2.	Regarding Claims 7 and 9, although Sharifi does not disclose these claimed properties, it would be expected for them to be inherent due to Sharifi teaching all of the essential properties, compositions, and structurally claimed limitations.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi USPA_20170210882_A1, as applied to Claims 1 and 3, and further in view of van der Mee USPA_20140370213_A1.
3.	Regarding Claims 4 and 5, Sharifi does not disclose the claimed second layer.
4.	van der Mee disclose polycarbonate components (Abstract) that can comprise a PC substrate followed by a hardcoat layer on one side of it (see Fig. 6) with also another polycarbonate layer on the side opposite to said hardcoat layer (see elements 630 and 670) for purposes of acting as a UV blocking layer (paragraphs 0114 and 0118).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the panel, of Sharifi, by using a second PC layer on its first PC substrate, on the side opposite to its hardcoat layer, as disclosed by van der Mee. One of ordinary skill in the art would have been motivated in doing so in order to gain a UV blocking feature.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 4, 2022